McBride, J.
This was a suit to recover the possession of land, with damages for its detention.
The court, by request of the parties, found the facts specially and stated its conclusions of law.
The only error discussed by counsel is, that the court erred in its conclusions of law. The specific error complained of being in its award of damages.
The court made the following finding relative to damages: “ That the reasonable rental value of said real estate for the farming year and season of 1890 is six hundred dollars; that the reasonable rental value of said real estate for the farming year and season of 1890, after the first day of May, 1890, is the sum of three hundred dollars; that the damages accruing to the plaintiff by being kept out of the possession of said real estate from the date of said last demand to the time of the trial of this suit is the sum of two hundred dollars.” Upon this the court stated as its conclusion of law that the appellee was entitled to recover the sum of two hundred dollars damages.
The appellant insists that the latter clause of the finding is nothing more than a mere conclusion and should be disregarded, and that without it there.is nothing upon which to base the conclusion of law.
We can not agree with the appellant. While possibly open to the objection that it is a general rather than a special finding, it is a finding of a fact and can' not be disregarded. An exception to the conclusions of law is an admission that the facts are fully and correctly found. Gregory v. Van Voorst, 85 Ind. 108; Helms v. Wagner, 102 Ind. 385; Bass v. Elliott, 105 Ind. 517; Kurtz v. Carr, 105 Ind. 574; Wynn v. Troy, 109 Ind. 250; Gardner v. Case, 111 Ind. 494; Warren v. Sohn, 112 Ind. 213.
An objection that the finding on any issue is general, in*196stead of special, is not raised by an exception to the conclusion of law.
Filed April 19, 1892.
Judgment affirmed.